DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 6-8 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the phrase “the front side” in line 2.  This phrase lacks sufficient antecedent basis.
Claim 6 recites the phrase “the back side” in line 1.  This phrase lacks sufficient antecedent basis.
Claims 7 and 8 recite the phrases “the length” and “the width.”  These phrases lack sufficient antecedent basis.
Claim 13 recites the phrase “the back side” in line 1.  This phrase lacks sufficient antecedent basis.
Claim 13 recites the phrase “the bottom edge” in line 2.  This phrase lacks sufficient antecedent basis.
Claims 14 and 15 recite the phrases “the length” and “the width.”  These phrases lack sufficient antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (2017/0360204).  With respect to claim 1, Ellis discloses a back support in Figure 9 comprising: a base (900) capable of being mounted on a vertical structure; a plurality of projections, each projection formed by a single or a series of contour adjusters (115), extending outwardly from a front side of the base (900) laterally along a width of the base and vertically along a length of the base; an outermost extend of the projections defining a vertically oriented curvature generally corresponding to a human spinal curvature and against which an individual can engage the back for support while standing.  With respect to claim 6, a spacer (920) positioned on the back side of the base proximate the bottom edge and adapted to rest against the vertical structure and stabilize the base.  A flexible bracket element (1005) can be used to hang or support the base with respect to a vertical structure such as a seat back.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (2017/0360204) in view of Briggs (3,078,484).  Ellis fails to disclose a bracket and complementary fastening elements positioned along a vertical structure for mounting.  Biggs teaches a bracket element (11)(10) formed on the backside of a back scratching/support device.  The bracket interacts with a complementary fastening element (1) with a series of spaced apart hooks formed by apertures (5).  It would have been obvious to one of ordinary skill in the art to mount the back device disclosed by Ellis as taught by Briggs since such a modification allows for exact and accurate vertical adjustment.

Claims 3 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (2017/0360204) in view of Hannouche (4,431,232).  Ellis discloses all claimed elements with the .

Claims 7-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (2017/0360204).  Elliss discloses a back support that is longer than it is wide.  The size of the base, the ratio of length to width and the spacing of the projections would appear to be a matter of design choice dependent upon where the device is being used.  Such size considerations would require only routine experimentation and does not appear to be critical.


Allowable Subject Matter
Claims 11-13 allowed.
Claims 4, 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Krishtul (9,999,304); Moschel (9,919,183) (see vertically spaced brackets for supporting a rest element); Halliday (9,254,042) and Taylor (6,589,143).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636